The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
DETAILED ACTION
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


Claims 13-15 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. It is unclear whether these claims are an apparatus or method as there is no method recited. 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim 1, 6-7, and 9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Cabiri (US 20130304034) in view of Chikama (US 5106381) (Figure 6, 7, or 8).
Regarding claim 1, Cabiri discloses a steering tool (10) comprising: an internal tube (12) disposed inside an external tube (14), said internal (12) and external tubes (14) being arranged for longitudinal axial movement relative to one another (paragraph 0022), wherein a distal end of said internal tube (12) is fixedly joined to a distal end of said external tube (14) (paragraph 0022), and at least one of said internal (12) and external (14) tubes is formed with transverse slots (16) near the distal end thereof, and wherein the longitudinal axial movement causes bending of the distal ends of said tubes (paragraph 0024).  
Cabiri does not expressly disclose wherein shapes of all of said slots change as a parameter of distance from the distal ends of said internal and external tubes, and wherein said transverse slots decrease in length and width with increased distance from the distal ends of said internal and external tubes.
However, Chikama teaches wherein shapes of all of said slots change as a parameter of distance from the distal end of a tube (as can be seen in Figs. 6 and/or 8), and wherein said transverse slots decrease in length (either one of Fig. 6 or 8) and width (other one of Figs. 6 or 8) with increased distance from the distal ends of said tube (as can be seen in Figs. 6 and/or 8).  It would have been obvious to a skilled artisan to modify Cabiri wherein shapes of all of said slots change as a parameter of distance from the distal ends of said internal and external tubes, and wherein said transverse slots decrease in length and width with increased distance from the distal ends of said internal and external tubes, in view of the teachings of Figs. 6 and/or 8 of Chikama for the obvious advantage of providing a bendable, steerable medical device with adequate torqueability (see para 0003 of Cabiri).  This would be beneficial so that when Cabiri's steering element is being inserted into the body lumens, which is the intended use of Cabiri's device (see para 0004 of Cabiri), the steering tool allows for steerability, flexibility and torqueability and eliminates the need for pull/push wires.  
Regarding claim 6, Cabiri is silent regarding wherein said transverse slots decrease in length and width with increased distance from the distal ends of said internal and external tubes. Chikama teaches wherein said transverse slots decrease in length and width with increased distance from the distal ends of said internal and external tubes (Fig 8). Therefore, it would have been obvious at the time of the invention to modify Cabiri by Chikama for the purpose of allowing for increased steerability, flexibility and torqueability thus eliminating the need for pull/push wires.  
Regarding claim 7, Cabiri is silent regarding wherein said length and width decrease asymptotically to a minimum size. Chikama teaches wherein said length and width decrease asymptotically to a minimum size (Figure 8). Therefore, it would have been obvious at the time of the invention to modify Cabiri by Chikama for the purpose of allowing for increased steerability, flexibility and torqueability thus eliminating the need for pull/push wires.  
Regarding claim 9, Cabiri discloses, wherein both of said internal (12) and external tubes (14) are slotted near the distal ends thereof (paragraph 0024).
Claims 2-5, 10-12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Cabiri (US 20130304034) in view of Chikama (US 5106381) (Figure 6) and Chikama (Figure 8) further in view of Salem (US 3802440).
Regarding claim 2, Cabiri/Chikama is silent regarding wherein said internal and external tubes are each formed with one or more alignment holes for correct axial and rotational alignment of said internal and external tubes during joining and assembly.  Salem teaches wherein said internal (13/113) and external tubes (12/112) are each formed with one or more alignment holes for correct axial and rotational alignment of said internal and external tubes during joining and assembly (col. 5, lines 63-65) (wherein the examiner notes that the device shows in figure 11 a fastening means 126 depicts a hole between the two tubes). Therefore, it would have been obvious at the time of the invention to modify Cabiri/Chikama by Salem for the purpose of fastening the tubes together via pinning, fusing, or mating to firmly join the members together to allow for more precise control. 
Regarding claim 3, Cabiri/Chikama is silent regarding an alignment pin inserted in said one or more alignment holes. Salem discloses further comprising an alignment pin inserted in said one or more alignment holes (col. 5, lines 63-65) (wherein the examiner notes that the device shows in figure 11 a fastening means 126 depicts a hole between the two tubes). Therefore, it would have been obvious at the time of the invention to modify Cabiri/Chikama by Salem for the purpose of fastening the tubes together via pinning, fusing, or mating to firmly join the members together to allow for more precise control.
Regarding claim 4, Cabiri/Chikama is silent regarding an open-ended axial slot formed in at least one of said internal and external tubes. Salem teaches further comprising an open-ended axial slot (141) formed in at least one of said internal (13/113) and external (12/112) tubes (Figure 11). Therefore, it would have been obvious at the time of the invention to modify Cabiri/Chikama by Salem for the purpose of helping to ensure that the distal portion will not form a sharp angle with the proximal portion as it flexed to prevent kinking which could cause injury or trauma to the body duct or passage. 
Regarding claim 5, Cabiri/Chikama is silent regarding wherein said axial slot is open to a most distal slot of the transverse slots. Salem teaches wherein said axial slot (141) is open to a most distal slot of the transverse slots (141). Therefore, it would have been obvious at the time of the invention to modify Cabiri/Chikama by Salem for the purpose of helping to ensure that the distal portion will not form a sharp angle with the proximal portion as it flexed to prevent kinking which could cause injury or trauma to the body duct or passage.
Regarding claim 10, Cabiri/Chikama is silent regarding wherein a proximal end of said external tube is affixed or locked in an external tube holder at a distal end of a handle and said internal tube extends through said handle, a proximal portion of said internal tube being held by a proximal internal tube holder, and wherein said handle comprises a tube manipulator operative to cause relative axial movement of said internal and external tubes.  Salem teaches wherein a proximal end of said external tube (12) is affixed or locked in an external tube holder (27) at a distal end of a handle (15) and said internal tube (13) extends through said handle (15), a proximal portion of said internal tube (13) being held by a proximal internal tube holder (28), and wherein said handle (15) comprises a tube manipulator (14) operative to cause relative axial movement of said internal (13) and external (12) tubes (col. 3, lines 65-67, col. 4, lines 41-52, col. 5, lines 35-39). Therefore, it would have been obvious at the time of the invention to modify Cabiri/Chikama by Salem for the purpose of securing the members to one another and allowing for preselected longitudinal movement. 
Regarding claim 11, Cabiri/Chikama is silent regarding wherein said tube manipulator is arranged to abut against or be connected to a movable portion of said handle, said movable portion being connected to or abutting against said external tube holder, and wherein distal movement of said tube manipulator causes said movable portion to move distally and cause said internal tube to move distally to cause bending of distal tips of said internal and said external tubes. Salem teaches wherein said tube manipulator (14) is arranged to abut against or be connected to a movable portion of said handle (15), said movable portion (16) being connected to or abutting against said external tube holder (27), and wherein distal movement of said tube manipulator (14) causes said movable portion (16) to move distally and cause said internal tube (13) to move distally to cause bending of distal tips of said internal (13) and said external (12) tubes (col. 3, lines 65-67, col. 4, lines 41-52, col. 5, lines 35-39). Therefore, it would have been obvious at the time of the invention to modify Cabiri/Chikama by Salem for the purpose of permitting comfortable manipulation by the fingers and thumb of one hand so as to provide slidable movement.
Regarding claim 12, Cabiri/Chikama is silent regarding wherein said tube manipulator is arranged to abut proximally against a stationary portion of said handle and to be removably received in a proximal stop formed in said handle. Salem teaches wherein said tube manipulator (14) is arranged to abut proximally against a stationary portion of said handle (15) and to be removably received in a proximal stop formed in said handle (15) (col. 3, line 64, wherein the examiner fairly assumes that since (14) is not necessary to the invention, it can be removably received). Therefore, it would have been obvious at the time of the invention to modify Cabiri/Chikama by Salem for the purpose of permitting comfortable manipulation by the fingers and thumb of one hand so as to provide slidable movement. 
Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over Cabiri in view of Chikama further in view of Sheridan et al (US 3996939).
Regarding claim 8, Cabiri/Chikama discloses the claimed invention substantially as set forth above for claim 1. Cabiri/Chikama discloses a steering tool (11/111). Salem is silent regarding wherein said steering tool is covered with a semi-rigid or flexible sheath. However, Sheridan et al discloses wherein said steering tool is covered with a semi-rigid or flexible sheath (12). Therefore, it would have been obvious at the time the invention was made, to modify Cabiri/Chikama by having wherein said steering tool is covered with a semi-rigid or flexible sheath, as taught by Sheridan et al for the purpose of providing an easily removable protective covering for the tool to prevent contamination. 
Claims 13-15 are rejected under 35 U.S.C. 103 as being unpatentable over Cabiri in view of Chikama further in view of Griffin et al (US 7001369).
Regarding claims 13-15, Cabiri/Chikama is silent regarding a method comprising using the steering tool of claim 1 as a catheter or needle for fluid delivery; a method comprising using the steering tool of claim 1 as a catheter to guide a camera, an electrical energy device, an illumination device, a fiber optic device or a laser device to a treatment site; a method comprising using the steering tool of claim 1 as a push or pull wire. 
However, Griffin et al teaches a method comprising using the steering tool of claim 1 as a catheter or needle for fluid delivery; a method comprising using the steering tool of claim 1 as a catheter to guide a camera, an electrical energy device, an illumination device, a fiber optic device or a laser device to a treatment site; a method comprising using the steering tool of claim 1 as a push or pull wire (col. 2, lines 56-67, col. 3, lines 1-7, 21-25). Therefore, it would have been obvious, at the time the invention was made, to modify Cabiri/Chikama, by including a method comprising using the steering tool of claim 1 as a catheter or needle for fluid delivery; a method comprising using the steering tool of claim 1 as a catheter to guide a camera, an electrical energy device, an illumination device, a fiber optic device or a laser device to a treatment site; a method comprising using the steering tool of claim 1 as a push or pull wire, as taught by Griffin et al, for the purpose of having an all-inclusive device for use in a medical setting. 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to YASMEEN S WARSI whose telephone number is (571)272-9942.  The examiner can normally be reached on Monday-Friday 9 am to 5 pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alexander Valvis can be reached on 571-272-4233.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/YASMEEN S WARSI/
Examiner, Art Unit 3736
/ALEX M VALVIS/Supervisory Patent Examiner, Art Unit 3791